Per curiam.
Based on its investigation of a client complaint, the State Bar of Georgia filed a formal complaint against respondent, alleging that respondent had made wilful misrepresentations to a client, thereby violating Standards 4 and 45 (b) of Bar Rule 4-102; that respondent had failed to return any portion of the unused retainer fee to the client, a violation of Standard 4; and that respondent was in violation of Standard 44 due to her failure to take any action on behalf of her client. After filing a response to the complaint, respondent filed an amended answer admitting she had violated Standard 44 and asking that “appropriate discipline” be administered. After counsel for the State Bar pointed out that respondent previously had been suspended from the practice of law in Georgia for failure to satisfy the minimum requirements for Continuing Legal Education, and suspended for one year for violating Standards 44 and 68 of Bar Rule 4-102 (see In the Matter of Mariett D. Buck Long, 259 Ga. 494 (384 SE2d 635) (1989)), the Review Panel of the State Disciplinary Board of the State Bar of Georgia recommended that respondent be suspended from the practice of law for two years with that suspension ripening into automatic disbarment should respondent not comply with certain conditions within three years of the date of suspension.
We have reviewed the record and adopt the Review Panel recommendation in part. Accordingly, respondent is suspended from the *802practice of law in Georgia for two years and, prior to her reinstatement as a member of the State Bar, respondent must present to the Review Panel certification from the Office of Bar Examiners that she has passed the multi-state professional responsibility exam and from the State Bar Continuing Legal Education division that she is in good standing.
Decided January 9, 1992.
William P. Smith III, General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.

Suspended for two years.


Clarke, C. J., Weltner, P. J., Bell, Hunt, Benharn and Fletcher, JJ., concur.